o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date genin-111100-11 uil ---------------- ----------------------------- ------------------------ dear --------- i am writing in response to your letter dated date in that letter you asked about excluded military retired pay under sec_122 of the internal_revenue_code the code while i cannot address your particular situation in detail i am providing the following general information concerning sec_122 of the code which i hope will be helpful to you sec_122 of the code excludes from the gross_income the amount by which a member or former member of the military reduces his or her retainer or retired pay in order to obtain benefits for his or her survivors under the survivor benefit plan or the retired serviceman’s family protection plan sec_122 does not exclude any other_amounts from gross_income sec_104 of the code excludes from gross_income amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces subsection d of sec_104 provides that sec_104 will apply to an individual if on application therefor he would be entitled to receive disability compensation from the veterans’ administration va a military retiree may elect an amount of pay based on percentage of disability or years_of_service u s c sec_1401 sec_1402 if an individual elects an amount of pay based on years_of_service their retired pay is fully taxable no part of the retired pay is attributable to personal_injury_or_sickness for active_service in the armed_forces and no part of the retired pay can be excluded under sec_104 conversely if an individual retires from the military because of disability a portion of their retired pay is genin-111100-11 attributable to personal_injury_or_sickness and is excludible under sec_104 the remaining amount is taxable_income additionally a military retiree may apply to the va for compensation_for service- connected disabilities however the va disability rating does not determine an individual’s status for retirement from the united_states armed_forces thus an individual who retires on the basis of years_of_service fixes the character of the payments he receives as compensation_for length of service rather than as compensation_for or on account of disability hence they are not excludable from income johnson v commissioner t c memo the treasury regulations provide the order in which various reductions in gross retired pay will be deducted in computing net taxable retired pay where there are multiple reductions pursuant to different statutory provisions according to sec_1_122-1 of the regulations net taxable retired military pay is computed by first reducing gross retired pay by amounts excluded under sec_122 amounts waived to receive benefits under the survivor benefit plan of retired serviceman’s family protection plan then reduced by the amount of retired pay waived to receive compensation from the va then reduced by retired pay excluded under sec_104 of the code amounts attributable to personal_injury_or_sickness resulting from active_service in the armed_forces less retired pay waived to receive va compensation but not to exceed the amount excluded under sec_104 generally nontaxable amounts of military retired pay and va disability compensation are not reported on form 1099-r thus military retirees should receive a form 1099-r each year which shows only the net taxable_portion of their military retired pay after the reductions described above have already been made from their gross retired pay i hope this information is helpful if you have any questions please contact me or ------- --------------------of my staff at --------------------- sincerely branch chief employment_tax branch government entities tax exempt and government entities exempt_organizations employment_tax lynne camillo
